PUBLISH

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT           FILED
                           ___________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         09/13/99
                                    No. 98-8457
                                                                      THOMAS K. KAHN
                            ___________________________                   CLERK

                           D.C. Docket No. 2:97-CV-47-AAA


J. A. BEAVER,
                                                                 Plaintiff - Appellee,

                                           versus

RAYONIER, INC.,
                                                                 Defendant - Appellant.

                           ____________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                          ____________________________
                                 (September 13, 1999)


Before CARNES, Circuit Judge, HILL, Senior Circuit Judge, and HOEVELER*,
Senior District Judge.

CARNES, Circuit Judge:

_______________________
       *
         Honorable William M. Hoeveler, Senior U.S. District Judge for the Southern District of
Florida, sitting by designation.
        Plaintiff J. A. Beaver prevailed before a jury on his ADEA claim against his

former employer Rayonier, Inc. (“Rayonier”). Rayonier now appeals the district

court’s denial of its motion for judgment as a matter of law and, in the alternative,

for an amended judgment. For the reasons set forth below, we affirm.

                                I. BACKGROUND

                                     A. FACTS

        Rayonier, a North Carolina corporation which manufactures dissolving

cellulose and fluff pulp, operates one of its two mills in Jesup, Georgia. Rayonier

employs both hourly and salaried employees at the Jesup mill. Hourly employees

are represented by one of four unions at the mill and their working conditions are

determined through collective bargaining. Salaried employees are not represented

by a union and their working conditions are set by Rayonier officials. In general,

hourly employees do hands-on work while salaried employees do supervisory

work.

        The plaintiff J. A. Beaver began working as an hourly employee in the

maintenance department of the Jesup mill in 1974. In 1980, Rayonier promoted

him to the salaried position of shift maintenance foreman. In that position, Beaver

trained hourly employees to work as instrument people, electricians, millwrights,

pipefitters, welders, and machinists, and he supervised their work throughout the


                                          2
mill. In 1991, Rayonier transferred Beaver to the finishing room, where he

supervised all maintenance work. In 1994, Rayonier again transferred Beaver, this

time to the maintenance support unit-2 (MSU-2), where he supervised operation of

the mill’s rolling equipment. Beaver supervised the MSU-2 until he was

terminated.

      During the first quarter of 1996, the Jesup mill lost approximately $50

million in sales due to a decline in the price of pulp. According to Rayonier, that

loss led the company to implement cost reductions at the mill. As part of that cost

reduction, the company offered a voluntary early retirement program. Although

24 salaried employees retired as part of that program, that did not achieve as much

savings as Rayonier wanted. As a result, Rayonier decided to terminate 10 salaried

employees in a September 9, 1996 reduction in force (RIF). Beaver, who was 54

years old at the time, was one of two salaried employees terminated in the

maintenance department. His position was eliminated as a result of Rayonier’s

decision to consolidate his MSU-2 supervisor position with the MSU-1 supervisor

position. Rayonier assigned Silas Moxley, who was older than Beaver, to the new,

consolidated position.

      When Beaver was terminated, he told Rayonier he would take any available

position with the company. Even though seven vacant supervisor positions were


                                          3
available at the time of Beaver’s termination, Rayonier did not select him for

another position. Instead, Rayonier chose employees who were younger than

Beaver to fill six of those seven positions.

                           B. PROCEDURAL HISTORY

      After his termination, Beaver filed a notice of charge of discrimination with

the EEOC. Following the EEOC’s issuance of a right to sue letter, Beaver filed

this lawsuit alleging he had been terminated because of his age in violation of the

Age Discrimination in Employment Act (ADEA), §§ 29 U.S.C. 621 et seq., and in

order to deprive him of pension benefits in violation of the Employee Retirement

Income Security Act (ERISA), §§ 29 U.S.C. 1001, et seq. The district court

subsequently granted Rayonier’s motion for summary judgment with respect to the

ERISA claim, but denied it with respect to the ADEA claim.

      The ADEA claim was then tried before a jury. At the close of all the

evidence, the district court denied Rayonier’s motion for judgment as a matter of

law. The jury then returned a verdict in Beaver’s favor and awarded him $80,242

in backpay salary and benefits. In addition, the jury found Rayonier had wilfully

discriminated against Beaver. Accordingly, the district court doubled the amount

of Beaver’s damages and, on February 17, 1998, entered judgment in favor of

Beaver in the amount of $160,484.00.


                                           4
       Rayonier subsequently renewed its motion for judgment as a matter of law

and moved in the alternative for an amended verdict. The district court denied

those motions on April 6. Rayonier appealed.1

                        II. ISSUES PRESENTED ON APPEAL

       Rayonier’s appeal requires us to address two issues: (1) whether the district

court erred in denying Rayonier judgment as a matter of law on Beaver’s ADEA

claim; and (2) whether the district court erred in refusing to amend the judgment in

regard to the amount of damages.

                             III. STANDARDS OF REVIEW

       “We review de novo a denial of judgment as a matter of law.” See Clover v.

Total System Services, Inc., 176 F.3d 1346, 1350 (11th Cir. 1999). We review

only for an abuse of discretion a district court’s refusal to amend a judgment. See

Day v. Liberty Nat’l Life Ins. Co., 122 F.3d 1012, 1014 (11th Cir. 1997) cert.

denied Liberty Nat’l Life Ins. Co. v. Day, 118 S. Ct. 1797 (1998).



       1
          We raised sua sponte the jurisdictional question of whether the district court’s February 17
judgment and April 6 order were final because the district court’s February 17 judgment reserved
the issue of whether the plaintiff was entitled to equitable relief. Beaver’s complaint, however, did
not specifically request equitable relief and any jurisdictional question concerning whether the
district court’s February 17 judgment and April 6 order were final was cured when the court entered
a May 7 amended final judgment which deleted the reference to equitable relief. In addition, the
parties have assured us that no issue remains in any form concerning whether Beaver is entitled to
equitable relief. Accordingly, we have jurisdiction to consider Rayonier’s appeal of the district
court’s amended final judgment.

                                                  5
                               IV. DISCUSSION

  A. WHETHER THE DISTRICT COURT ERRED IN DENYING RAYONIER
               JUDGMENT AS A MATTER OF LAW

      As an initial matter, Rayonier argues it is entitled to judgment as a matter of

law because Beaver failed to establish a prima facie case. That argument, however,

comes too late. Because Rayonier failed to persuade the district court to dismiss

the action for lack of a prima facie case and proceeded to put on evidence of a non-

discriminatory reason -- i.e., an economically induced RIF -- for terminating

Beaver, Rayonier’s attempt to persuade us to revisit whether Beaver established a

prima facie case is foreclosed by binding precedent. “‘When the defendant fails to

persuade the district court to dismiss the action for lack of a prima facie case, and

responds to the plaintiff's proof by offering evidence of the reason for the plaintiff's

rejection the factfinder must then decide whether the rejection was discriminatory’

and the question of whether the plaintiff properly made out a prima facie case is no

longer relevant.” Tidwell v. Carter Products, 135 F.3d 1422, 1426 n.1 (11th Cir.

1998) (quoting United States Postal Serv. Bd. of Governors v. Aikens, 460 U.S.

711, 714-15, 103 S. Ct. 1478, 1481-82 (1983) and Combs v. Plantation Patterns,

106 F.3d 1519, 1539 n.11 (11th Cir.1997)).

      Rayonier also argues that it is entitled to judgment as a matter of law

because Beaver did not produce sufficient evidence of intentional discrimination.
                                           6
Although neither the district court nor the court of appeals may revisit the

existence of a prima facie case, the Supreme Court has emphasized that “‘[t]he

plaintiff retains the burden of persuasion [of showing intentional discrimination].

[H]e may succeed in this either directly by persuading the [factfinder] that a

discriminatory reason more likely motivated the employer or indirectly by showing

that the employer's proffered explanation is unworthy of credence." Aikens, 460

U.S. at 716, 103 S. Ct. at 1482 (quoting Texas Dept. of Community Affairs v.

Burdine, 450 U.S. 248, 256, 101 S. Ct.. 1089, 1095 (1981)).

      In this case, Beaver makes two arguments in support of his position that the

district court properly denied Rayonier judgment as a matter of law. First, he

argues Rayonier’s claim that it needed to conduct an economically induced RIF at

the Jesup mill was merely a pretext for age discrimination. Second, Beaver argues

that even assuming Rayonier did conduct a legitimate RIF in response to a loss of

sales, Rayonier discriminated against him by intentionally choosing younger

employees to fill vacant positions which existed at the time of the RIF. We address

each argument in turn.




 1. Whether Rayonier’s Non-Discriminatory Reason for Terminating Beaver Was
                                 Pretextual

                                          7
      Beaver argues he presented sufficient evidence for a jury to conclude that

Rayonier’s claim it needed to conduct a RIF for economic reasons was merely a

pretext for age discrimination. He relies primarily on two types of evidence. First,

Beaver points to evidence designed to show that, despite the $50 million drop in

sales at the Jesup mill in 1996, economic conditions were not so bad that a RIF was

necessary. Specifically, Beaver points to the following:

      I)     overall sales from all Rayonier facilities were still $1.2 billion in

             1996;

      ii)    Rayonier wrote off $78 million in 1996 for closing its Port Angeles

             mill and $98 million for an accounting charge;

      iii)   Rayonier spent $150 million on new construction at its various

             facilities in 1996;

      vii)   Rayonier increased its repurchase of company stock from $16 million

             to $50 million;

      iv)    Rayonier increased dividends in 1996 by 16% for the third straight

             year;

      v)     several executives at the Jesup mill received large bonuses in 1996;

      vi)    the vast majority of supervisors at the Jesup mill received raises in

             1996.


                                           8
According to Beaver, this evidence shows that economic conditions were actually

good for Rayonier in 1996 and that Rayonier, by focusing on the $50 million loss

in sales, has misrepresented its financial condition in order to show the RIF was

economically induced. In support of his argument, Beaver cites Eskra v. Provident

Life & Acc. Ins. Co., 125 F.3d 1406 (11th Cir. 1997). In that case, the employer

terminated the plaintiff because his office, according to the report of the

employer’s actuary, was unprofitable. We held that the plaintiff’s evidence

showing that the employer’s actuary had biased the report in favor of

unprofitability was sufficient to show the employer’s reason was pretextual. See id.

at 1412-13.

      We find the evidence cited by Beaver insufficient to support a fact-finding

that the RIF was a pretext for discrimination. Beaver’s evidence concerning

profitability at Rayonier as a whole, as opposed to the profitability of the Jesup

mill where the RIF was conducted, is irrelevant to the question of whether

economic conditions at the Jesup mill led Rayonier to conduct a RIF. The fact that

Rayonier chose to give bonuses and raises to various executives and supervisors at

the Jesup mill does not mean the $50 million loss in sales suffered at the Jesup mill

did not induce Rayonier to explore cost-cutting measures at that mill which

ultimately resulted in the RIF there. Beaver’s real beef seems to be that Rayonier


                                           9
chose to cut jobs to reduce costs instead of cutting out bonuses and raises.

However, the employer is free to choose whatever means it wants, so long as it is

not discriminatory, in responding to bad economic conditions. It is not our role to

second-guess Rayonier’s decision to respond to a loss in sales at the mill by cutting

its workforce. See Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir.

1997) (“federal courts do not sit to second-guess the business judgment of

employers”) cert. denied Combs v. Meadowcraft Co., 118 S. Ct. 685 (1998).

Finally, unlike the plaintiff in Eskra, Beaver does not have any evidence showing

Rayonier biased its data to show it had a $50 million loss in sales; there is no

evidence to cast doubt on the existence or size of the loss at the Jesup mill.

      Next, Beaver seeks to show the RIF was pretextual by pointing to evidence

that around the time Rayonier terminated the ten salaried employees in the RIF, it

hired some younger employees. Specifically, Beaver says Rayonier hired ten

hourly employees in the maintenance department before the RIF and another

twenty shortly after the RIF. He argues that evidence was sufficient for a jury to

infer the RIF was a pretext to get rid of older workers. We disagree.

      In Watkins v. Sverdup Technology, Inc., 153 F.3d 1308, 1315-16 (11th Cir.

1998), we held that the fact a company eliminates some positions in a RIF while

simultaneously hiring younger workers in other positions is not sufficient to show


                                          10
that the RIF was pretextual. A plaintiff must also show that the new positions were

similarly situated to those that were eliminated in the RIF. See id.; see also Furr v.

Seagate Tech., Inc., 82 F.3d 980, 986 (10th Cir. 1996) (“[p]laintiffs’ evidence of

[employer’s] post-RIF hirings fail[ed] to show pretext because the people hired

were not similarly situated to the [p]laintiffs.”). In this case, Beaver did not show

that the new positions for which Rayonier hired hourly employees in the

maintenance department were similarly situated to the positions eliminated in the

RIF. All of the positions eliminated in the RIF were supervisor positions occupied

by salaried employees, while the newly hired employees filled vacant hourly

employee spots. Moreover, Beaver does not point to any evidence showing the

newly hired hourly employees (or any other hourly employees) were placed in

supervisor positions doing the duties of either his former position or any other

supervisor position eliminated in the RIF.2

       2
         Beaver also asserts that Rayonier did not have any oral or written guidelines concerning how
to choose the employees to eliminate in the RIF and that this fact establishes that the RIF was
pretext. However, Beaver is incorrect in asserting that there were no guidelines. Mike Burch, one
of Rayonier’s decision-makers in the RIF, testified that all of the decision-makers in the RIF
understood that the parameters of the RIF were to reduce costs by reducing the number of
supervisors, maintain or improve the level of the organization, and do the above in a legal and
ethical manner. To the extent that Beaver’s argument rests on a complaint that Rayonier’s
guidelines were not written down, we decline to adopt a rule that a plaintiff can establish pretext
merely by showing the employer did not place the reasons that factored into its termination decision
in writing. What matters is whether there is evidence that the employer took an impermissible
factor, such as age, into account in its decision-making process, not whether the reasons for its
employment decisions are reduced to writing. Here, Beaver has failed to show that the decision to
conduct the RIF was a pretext for age discrimination.

                                                 11
       For those reasons, we reject Beaver’s argument that he produced sufficient

evidence to show Rayonier’s decision to conduct the RIF was a pretext to conceal

intentional age discrimination.

  2. Whether Rayonier Discriminated Against Beaver Because of His Age By
 Denying Him Vacant Supervisor Positions Which Existed at the Time of the RIF

       Beaver’s second line of argument is that he presented sufficient evidence for

a jury to find Rayonier intentionally discriminated against him because of his age

in denying him vacant supervisor positions for which he was qualified and had

applied at the time of his termination in the RIF. We agree.

       The ADEA does not require employers to establish interdepartmental

transfer programs during a RIF or to “transfer or rehire laid-off workers in the

protected age group as a matter of course.” Jameson v. Arrow Co., 75 F.3d 1528,

1533 (11th Cir. 1996). However, “a discharged employee who applies for a job for

which [he] is qualified and which is available at time of [his] termination must be

considered for that job along with all other candidates, and cannot be denied the

position based upon [his] age.” Id. (emphasis added).

       In this case, Beaver presented evidence that at the time of his termination in

the RIF, there were seven vacant supervisor positions at the Jesup mill.3 Although

       3
        Those seven positions were as follows: two Powerhouse Foreman positions, two Shift
Production Superintendent positions, an Instrument Planner (or Facilitator) position, and two Shift
Quality Supervisor positions.

                                                12
Beaver, when he was told that his former position was being eliminated in the RIF,

specifically informed Rayonier he was willing to take “anything” that was

available, Rayonier chose to fill those seven positions with other employees, six of

whom were younger than Beaver. At the trial, Beaver and three of his co-workers

at the mill testified that based on their familiarity with Beaver’s extensive

experience throughout the mill, the duties of the available positions, and the

experience of the six younger employees who were selected for the vacant

positions instead of him, Beaver was more qualified than each of those employees.

       In addition to the evidence of his relative qualifications, Beaver presented

evidence that Royce Daniel, the general manager of the Jesup mill and the ultimate

decision-maker in personnel decisions at the mill, including those concerning

Beaver, had expressed a desire to attract “younger, engineer-type employees or

supervisors.”4 While Daniel’s comment does not rise to the level of direct

evidence of discrimination, and would not be enough standing alone to show a

discriminatory motive, a jury could infer from it some age-bias on Daniel’s part




       4
        Beaver also cites, as evidence of age-bias, Daniel’s statement at a supervisor’s meeting that
one could tell the age of the mill’s workforce “by looking at all the bald heads out there.” Absent
any evidence, however, that this innocuous statement was made in a context which made it
derogatory, we find that the statement is not probative of age-bias on Daniel’s part.

                                                 13
when that comment is coupled with the other evidence in this case.5 See, e.g.,

Burrell v. Bd. of Trustees of Ga. Military College, 125 F.3d 1390, 1393 (11th

Cir.1997) (statements by a decision-maker that are not direct evidence of

discrimination may still be used as circumstantial evidence of a discriminatory

motive).

       Rayonier offers several arguments in an attempt to rebut Beaver’s evidence

and persuade us it was not sufficient for a jury to find age discrimination. We find

none of them persuasive. First, Rayonier attempts to distinguish Beaver from five

of the seven employees it selected instead of Beaver to fill the vacant supervisor

positions. Specifically, Rayonier notes that although two of the seven employees

were, like Beaver, salaried employees whose former positions had been eliminated

in the RIF, the other five (all of whom were younger than Beaver) were hourly

employees who were “set-up” into the vacant supervisor positions. “Setting-up”

refers to Rayonier’s practice of placing an hourly employee into a supervisor

position normally occupied by a salaried employee. The hourly employee is paid

a higher hourly wage while he is “set-up” and does exclusively supervisor work

       5
         Although we conclude that Daniel’s comment, taken together with Beaver’s other evidence,
is relevant to establishing a discriminatory motive in Rayonier’s decision not to select Beaver for
any of the vacant supervisor positions, it does not affect our previous conclusion that Beaver failed
to show that the RIF itself was pretextual. Daniel’s comment, standing alone, is insufficient to
establish that Rayonier’s decision to conduct a RIF in response to the mill’s loss in sales was merely
a pretext for age discrimination.

                                                 14
instead of the hands-on work that he would otherwise do as an hourly employee.

In addition, the union which represents the mill’s hourly workers does not

represent a “set-up” employee during the time he is in a supervisor position.

      With regard to the five positions filled by “set-up” hourly employees,

Rayonier takes the position that Beaver cannot rely on the fact that younger, hourly

employees filled those positions as a basis for showing age discrimination. In

support of its position, Rayonier points to our statement in Marshall v. Western

Grain Co., Inc., 838 F.2d 1165, 1170 (11th Cir. 1988), that “because of their unique

status in the workplace, bargaining unit employees are never similarly situated with

non-bargaining unit employees.” Rayonier argues that because the hourly

employees are bargaining unit employees represented by unions and the salaried

employees such as Beaver are not, Beaver was not similarly situated to the hourly

employees who were “set-up” into the available salaried positions. We disagree.

Because Rayonier’s hourly employees are not represented by the union after they

are “set-up” into supervisor positions, the categorical distinction we drew in

Marshall between bargaining and non-bargaining unit employees does not

distinguish the “set-up” hourly employees in this case from Beaver. Accordingly,

in the circumstances of this case, the fact that Rayonier chose younger hourly




                                         15
employees for the vacant supervisor positions was evidence it discriminated

against Beaver because of his age.

      Rayonier’s second argument also focuses on the five supervisor positions

that were filled by the “set-up” hourly employees. Rayonier argues that because it

chose not to eliminate any hourly employees’ positions in the RIF, it is not proper

for Beaver to compare himself to the five hourly employees who were chosen for

the vacant positions. That argument is unpersuasive, because the vacant supervisor

positions Beaver sought were available at the time of the RIF independent of any

other positions Rayonier chose to eliminate or preserve. Rayonier fails to explain

why the fact that it chose not to eliminate any positions occupied by hourly

employees in the RIF bars Beaver from comparing himself to the hourly employees

Rayonier selected to fill vacant supervisor positions not eliminated in the RIF,

which Beaver wanted.

      Third, Rayonier argues that at least with regard to the five vacant supervisor

positions filled by the “set-up” hourly employees, those hourly employees were

chosen not because they were younger, but because they were already working in

the departments of the mill where the vacancies occurred. In contrast, Rayonier

says it would have had to transfer Beaver from the maintenance department,

Beaver’s department prior to his termination, to one of the departments with a


                                         16
vacancy. Beaver, however, presented sufficient evidence for a jury to find that this

reason was pretextual by showing that in the past, Rayonier had not required an

employee to have worked in a particular department in order to be placed in a

supervisor position in that department. Specifically, an employee named Marty

Weathers testified at trial that, on a prior occasion, Rayonier had placed him in the

supervisor position of Powerhouse Foreman and that he had done well in that

position even though he had never worked in the powerhouse and was transferred

from the technical department. Two of the vacant supervisor positions which were

filled by younger hourly employees instead of Beaver were Powerhouse Foreman

positions. In addition, Beaver also presented evidence that, although he was a

supervisor in the maintenance department, he had performed work in the

departments with the vacant supervisor positions.

      Fourth, Rayonier argues that, consistent with its desire to cut costs at the

mill, it chose other employees instead of Beaver for the vacant supervisor

positions because it could pay them less than Beaver. The problem with that

argument is that when Beaver was informed his position was being eliminated in

the RIF, he told Rayonier he was willing to take “anything” that was available at

the mill. A jury could find that by expressing his unqualified desire to take any

available position, Beaver indicated he was willing to take any available job at


                                         17
Rayonier, regardless of its pay. Because Rayonier was aware that Beaver was

willing to accept any job, even if it paid less than his former position, a jury could

rationally conclude that Rayonier’s proffered cost-savings reason for selecting

younger workers for the vacant supervisor positions instead of Beaver was

pretextual.

      Finally, Rayonier argues that the ageist comment by Daniel is no more than

a stray comment which occurred several months before Beaver’s termination.

Citing Tidwell v. Carter Products, 135 F.3d 1422, 1427 (11th Cir. 1998), Rayonier

argues that stray ageist comments made several months before a plaintiff’s

termination are insufficient to present a jury question on the issue of discriminatory

intent. That argument is unavailing for two reasons. First, Tidwell is

distinguishable because the ageist comments in that case were not made by the

ultimate decision-maker in the plaintiff’s termination. See id. Second, and more

importantly, we do not hold that Daniel’s comment, taken alone, is enough to

present a jury question on the issue of discriminatory intent. Instead, we hold that

Daniel’s comment, taken in connection with the evidence that Rayonier chose

younger employees for six of the seven vacant supervisor positions, even though

Beaver expressed his willingness to take any of those positions and presented

evidence that he was more qualified than the younger employees, provided a


                                          18
sufficient basis for a jury to find that Rayonier intentionally discriminated against

Beaver because of his age.6

 B. WHETHER THE DISTRICT COURT ERRED IN REFUSING TO AMEND
                       THE JUDGMENT

       Rayonier argues the district court abused its discretion in refusing to amend

the judgment to reflect the fact that the jury award of $80,242 in backpay salary

and benefits was not substantially supported by the evidence. According to

Rayonier, the evidence at trial supported an award of only $70,600.13. We

disagree.




       6
         In addition to the arguments we have already discussed, Rayonier also seeks to raise the
following arguments on appeal: (1) It rebutted any inference of age discrimination concerning its
selection of younger hourly employees for the vacant supervisor positions by presenting testimony
that “several of the hourly employees” placed into the vacant supervisor positions were chosen
because they, unlike Beaver, had been “relief supervisors” in the past and had therefore actually
performed the duties of those positions; (2) Although one of the vacant supervisor positions was
filled by a younger, salaried employee (named Bruce Woodard) whose former position had been
eliminated in the RIF, Beaver failed to present evidence rebutting Rayonier’s non-discriminatory
reason that Woodard was selected because he had greater familiarity with the mill’s quality
standards; (3) The fact that two supervisor positions which were available shortly before the RIF
were filled by individuals who were older than Beaver is relevant to whether Beaver presented
sufficient evidence of age discrimination; and (4) Although Beaver presented evidence that there
were seven vacant supervisor positions at the time of the RIF, some of those positions had
previously been filled and therefore were not actually vacant at the time of Beaver’s termination in
the RIF. Rayonier, however, failed to raise these arguments in its motion for judgment as a matter
of law before the district court. Accordingly, we will not consider these arguments on appeal. See,
e.g., American Civil Liberties Union v. Barnes, 168 F.3d 423, 435 (11th Cir.1999).

                                                19
      Beaver presented evidence showing he was entitled to $53,9057 in backpay

salary and $31,000 in backpay benefits, for a total of $84,905. Thus, the jury’s

verdict of $80,242 was well within the range of the evidence. Although there was

also evidence supporting Rayonier’s view that Beaver was entitled to

approximately $10,000 less in backpay benefits, it was within the province of the

jury to resolve that factual conflict in Beaver’s favor. The district court did not

abuse its discretion in declining to amend the judgment.

                                 V. CONCLUSION

      AFFIRMED.




      7
      The $53,905 figures reflects a $5,000 deduction for income Beaver earned from other
employment after Rayonier terminated him.

                                           20